           Case 2:21-cv-00182-kjd Document 2 Filed 08/11/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                                       FOR THE
                                 DISTRICT OF VERMONT


Jasmin Queen-Gilbertson,

               Plaintiff,

               v.                                         Civil Action No. 2:21–cv–182-kjd

US Auto Finance et al,

               Defendants.


                                           ORDER

       On or before August 20, 2021, Plaintiff shall return executed its Magistrate Judge

Assignment Form in accordance with Local Rule 73(c).

       Dated at Burlington, in the District of Vermont, this 11th day of August 2021.


                                                    /s/ Kevin J. Doyle             .
                                                    Kevin J. Doyle
                                                    United States Magistrate Judge
